ORDER
PER CURIAM.
Appellant, Ernest Battle (“movant”), appeals the judgment of the Circuit Court of the City of St. Louis denying his 29.15 motion for post-conviction relief without an evidentiary hearing. Movant seeks to vacate his convictions and sentences for murder in the first degree, section 565.020 RSMo 1994,1 and armed criminal action, section 571.015. Movant was sentenced as a prior and persistent offender to a term of life imprisonment without the possibility of parole for murder in the first degree and a concurrent term of life imprisonment for armed criminal action. We affirm.
We have reviewed the briefs of the parties and the record on appeal and conclude the motion court’s determination is not clearly erroneous. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b). We have, however, provided the parties a memorandum opinion setting forth the reasons for our decision.

. All statutory references are to RSMo 1994, unless otherwise indicated.